Citation Nr: 1102294	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-23 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hyperkeratosis of the right foot.  

2.  Entitlement to a rating in excess of 10 percent for 
hyperkeratosis of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By 
way of procedural background, a March 2005 rating decision 
granted service connection for hyperkeratoses, both feet and 
assigned a noncompensable evaluation effective October 29, 2004.  
The Veteran perfected his appeal and a February 2008 Board 
decision increased the rating to 10 percent for each foot.  A 
March 2008 rating decision implemented the Board decision and the 
10 percent evaluation assigned for each foot is currently on 
appeal.  

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge; a transcript of 
the hearing is of record.  

The issue of whether new and material evidence has been 
received to reopen the underlying claim seeking service 
connection for neuropathy of the bilateral feet has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

At the outset, the Board regrets any further delay for 
development; however, the current record is inadequate to address 
the matter at hand.

It appears that pertinent medical evidence remains outstanding.  
At his October 2010 Travel Board hearing, the Veteran and his 
spouse indicated that he was seen by at least three separate 
private physicians in regards to hyperkeratosis of both feet; 
however, it does not appear that such treatment records have been 
associated with the record.  More specifically, he and his wife 
mentioned treatment by Dr. Capulla, Dr. O'Maffey, and Dr. 
Smokely.  As these treatment records may have some bearing on the 
Veteran's claims, they should be associated with the claims file 
if available.  

At his October 2010 Travel Board hearing the Veteran indicated 
that he was seeking an increase in his disability on account of 
being in constant pain that limited his ability to walk, his 
quality of life being adversely affected, his inability to 
sometime work due to foot pain, and his desire to have foot 
surgery to help alleviate the symptoms.  In his August 2008 VA 
Form 9, he also indicated that he was recently told that he no 
longer had tissue between the calluses on his feet and the bone.  
As these complaints were not present during his last VA 
examination in June 2008, more than two years ago, the Veteran's 
contentions suggest an increase in severity since that time.  See 
VAOPGCPREC 11-95 (April 7, 1995) (a reexamination in conjunction 
with an increased rating claim is warranted when a Veteran 
reports increased severity).  As such, a further VA skin 
examination is warranted to ascertain the extent of the Veteran's 
service-connected disabilities, the symptoms of the disabilities, 
and the medications needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his 
hyperkeratosis of both feet then secure 
complete clinical records of all such 
evaluations and/or treatment from the sources 
identified, specifically including but not 
limited to, records of any evaluation or 
treatment the Veteran received from Dr. 
Capulla, Dr. O'Maffey, and Dr. Smokely, as 
well as any other ongoing treatment records.  
If any records sought are unavailable, this 
fact should be documented in the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the current 
severity of hyperkeratoses of both feet.  His 
claims file should be available to the 
examiner and reviewed in conjunction with the 
examination.  All appropriate tests should be 
conducted.  The report should set forth all 
objective findings regarding the Veteran's 
hyperkeratosis of both feet, particularly the 
current severity of symptoms.  The examiner 
must assign percentages for the entire body 
areas and the exposed body areas affected by 
the disability.  Each medication used for a 
hyperkeratosis of both feet must be described 
(i.e., whether the medication is topical, 
corticosteroid, etc.).  The examiner should 
also address any functional and occupational 
impairment due to hyperkeratosis of both 
feet.  A complete rationale should be given 
for all opinions and conclusions.  

3.  Thereafter, readjudicate the Veteran's 
claims.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).
	

_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



